Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action Correspondence in response to U.S. Application
No. 17/171,844 filed on 02 February 2021.
Claims 2-21 are pending. Claims 2, 9 and 16 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 17 of U.S. Patent No. 10,915,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter and are substantially similar in scope.
Claims 2, 9 and 16 of the instant application are claiming the same subject matter that are recited in claims 1, 10 and 17 of U.S. Patent No. 10,915,585 B2 as follows:  

Instant Application 
US Patent No. 10,915,585 B2
2.  A method performed by a processing resource of a server computer system, the method comprising: 
responsive to initialization of an application running on the server computer system, facilitating creation, by the application, an instance of a data source object that implements program logic; populating and retaining indefinitely according to the application, by the data source object, one or more hierarchical data maps each comprising a random access memory-resident data structure, by: instantiating a plurality of data points within the one or more hierarchical data maps, wherein the plurality of data points are used to put or get information in or from a data object provided by the application; and for each data point of the plurality of data points, setting a value of a value attribute of the data point based on data gathered from an arbitrary source and a format referenced by the data point; and responding to requests, issued to the application by a client computer system communicating with the server computer system via a network, to store or retrieve information to or from a specified data point of the plurality of data points by storing or retrieving, respectively, the value of the value attribute of the specified data point, wherein the value is represented in accordance with the format.
9.  A server computer system comprising: a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to: 
responsive to initialization of an application running on the server computer system, facilitating creation, by the application, an instance of a data source object that implements program logic; populate and retain indefinitely according to the application, by the data source object, one or more hierarchical data maps each comprising a random access memory-resident data structure, by: instantiating a plurality of data points within the one or more hierarchical data maps, wherein the plurality of data points are used to put or get information in or from a data object provided by the application; and for each data point of the plurality of data points, setting a value of a value attribute of the data point based on data gathered from an arbitrary source and a format referenced by the data point; and respond to requests, issued to the application by a client computer system communicating with the server computer system via a network, to store or retrieve information to or from a specified data point of the plurality of data points by storing or retrieving, respectively, the value of the value attribute of the specified data point, wherein the value is represented in accordance with the format.
16.  A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processing resource of a server computer system, causes the processing resource to perform a method comprising: responsive to initialization of an application running on the server computer system, facilitating creation, by the application, an instance of a data source object that implements program logic; populating and retaining indefinitely according to the application, by the data source object, one or more hierarchical data maps each comprising a random access memory-resident data structure, by: instantiating a plurality of data points within the one or more hierarchical data maps, wherein the plurality of data points are used to put or get information in or from a data object provided by the application; and for each data point of the plurality of data points, setting a value of a value attribute of the data point based on data gathered from an arbitrary source and a format referenced by the data point; and responding to requests, issued to the application by a client computer system communicating with the server computer system via a network, to store or retrieve information to or from a specified data point of the plurality of data points by storing or retrieving, respectively, the value of the value attribute of the specified data point, wherein the value is represented in accordance with the format.
1. A method comprising: 


responsive to initialization of an application running on a server computer system, creating, by the application, an instance of a data source object that implements program logic; populating and retaining indefinitely according to the application, by the data source object, one or more hierarchical data maps each comprising a random access memory-resident data structure, by instantiating a plurality of data points within the one or more hierarchical data maps and setting a name and a value of each data point of the plurality of data points based on data gathered from an arbitrary source, wherein the data is gathered from the arbitrary source by the program logic querying the arbitrary source based on parameters supplied by the application; and responding, by the application, to requests to store or retrieve information to or from the one or more hierarchical data maps, wherein the requests are issued by a client computer system communicating with the server computer system via a network.





17. A server computer system comprising: a processor; and a non-transitory computer-readable medium, coupled to the processor, having stored therein instructions that when executed by the processor cause the processor to: 

responsive to initialization of an application on the server computer system, create, by the application, an instance of a data source object that implements program logic; populate and retain indefinitely according to the application, by the data source object, one or more hierarchical data maps each comprising a random access memory-resident data structure, by instantiating a plurality of data points within the one or more hierarchical data maps and setting a name and a value of each data point of the plurality of data points based on data gathered from an arbitrary source, wherein the data is gathered from the arbitrary source by the program logic querying the arbitrary source based on parameters supplied by the application; and respond, by the application, to requests to store or retrieve information to or from the one or more hierarchical data maps, wherein the requests are issued by a client computer system communicating with the server computer system via a network.







10. A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by one or more processors of a server computer system, cause the one or more processors to perform a method comprising: responsive to initialization of an application running on the server, creating, by the application, an instance of a data source object that implements program logic; populating and retaining indefinitely according to the application, by the data source object, one or more hierarchical data maps each comprising a random access memory-resident data structure, by instantiating a plurality of data points within the one or more hierarchical data maps and setting a name and a value of each data point of the plurality of data points based on data gathered from an arbitrary source, wherein the data is gathered from the arbitrary source by the program logic querying the arbitrary source based on parameters supplied by the application; and responding, by the application, to requests to store or retrieve information to or from the one or more hierarchical data maps, wherein the requests are issued by a client computer system communicating with the server computer system via a network. 

As to claims 2, 9 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have derived their claim limitations from claims 1, 10 and 17 of U.S. Patent No. 10,915,585 B2 since they are claiming the same subject matter and are substantially similar in scope. 

Allowable Subject Matter
Claims 2-21 are allowable over prior art and would be allowable with the Applicant’s filing a Terminal Disclaimer against U.S. Patent No. 10,915,585 B2 to overcome the Double Patenting Rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157